Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on February 2nd, 2022, claims 1, 12, and 16 have been amended, claim 11 has been cancelled and no new claim has been added.  Therefore, claims 1-10, 12-20 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (US 20160275793 A1) in view of Kundu (US 20190272435 A1).
In regards to claim 1, Yokochi teaches a computer implemented method for traffic sign learning comprising receiving by a processor data indicating a candidate traffic sign for a target road link 
Yokochi fails to teach clustering traffic sign observations collected from sensors of a plurality of vehicles to determine the candidate traffic sign, wherein the clustering is based on clustering parameters selected from a minimum number of traffic sign observations within a distance threshold to form at least one cluster.  
Kundu on the other hand teaches traffic signs might be detected on both sides of the road. When both left and right road edges can be detected within a threshold level of confidence, the road plane can be predicted based on the detected road edges. As another example, if only one road edge can be detected within a threshold level of confidence, the one or more processor may use road information to determine the road plane and/or free space. For example, based on the GPS information and the map information, the one or more processors may access a road information data structure that may indicate, for the type of road, one or more of a typical width of the road in the current jurisdiction in which the vehicle is located, a likely width of a shoulder, if any, a likely lane width, a likely distance from the road edge to a centerline of the road, and so forth. As with the sign information data structure discussed above, in some examples, the road data structure may be enhanced or otherwise augmented with empirical data collected by a plurality of vehicles and aggregated to determine the road information for particular geographic jurisdictions, particular geographic locations within a jurisdiction, particular individual roads, and so forth, depending on the desired level of granularity of the road data structure (Paragraph 81), this is indicative of clustering traffic sign observations collected from sensors of a plurality of vehicles and based on the threshold of confidence, determine the candidate traffic sign, wherein the clustering is based on clustering parameters selected from a minimum number of traffic sign observations within a distance threshold to form at least one cluster (i.e. location based and aggregated traffic sign information from the cluster of signs based on the collection of vehicular data from the plurality of vehicle observations within the geographic area, to conclude with confidence the type of sign present at the location).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kundu’s teaching with Yokochi’s teaching to ensure consistency and accuracy pertaining to the detected road signs and their designated traffic regulations respectively.
In regards to claim 2, Yokochi modified teaches the candidate traffic sign is a traffic speed limit sign (Paragraphs 7, 29) and wherein the candidate road attribute value, the upstream road attribute value, the upstream mapped road value, or a combination thereof relate to a speed limit attribute (Paragraph 32, 45).
In regards to claim 3, Yokochi modified teaches the upstream road attribute value indicated by the upstream traffic sign being used when the upstream traffic sign has not been detected for the upstream portion of the target road link or in the upstream road link (Paragraphs 67-69)
In regards to claim 4, Yokochi modified teaches the upstream mapped road attribute value of the upstream road link is used when the upstream traffic sign has not been detected for the upstream portion of the target road link or in the upstream road link (Paragraph 70), i.e. when no speed limit is detected by the traffic sign determination section, the system may then use the previous acknowledged upstream mapped attribute for the undetermined traffic sign accordingly.

In regards to claim 7, Yokochi modified teaches the upstream road link, the upstream traffic sign, or a combination thereof has an upstream heading that aligns with the heading of the target road link, the candidate traffic sign or a combination thereof to within at least one heading range (Paragraphs 47, 48).
In regards to claim 8, Yokochi teaches a functional class of the target road link and an upstream functional class of the upstream road link are equal or less than a threshold difference (Paragraphs 48, 49), i.e. the speed regulation of the target road link being equal or less than a threshold speed limit/regulation.
In regards to claim 9, Yokochi modified teaches replacing the target road link (L (0)) with a downstream road link (L(-1))  based on determining that the candidate traffic sign is located within a threshold distance (such as an intersection turn) of the downstream road link (Paragraphs 46, 47).
In regards to claim 10, Yokochi modified teaches the replacing of the road link record is further based on determining that a functional class the target road link record and a downstream functional class of the downstream road link differ by less than a threshold difference (Paragraphs 61, 62), when a road link transitions from a three lane road to a two lane road (downstream road link),  the traffic sign determination section 32 can determine that there is a high probability that the actual road regulation sign will change and thereby look up speed sign regulations related to the said road type accordingly based on the (threshold) difference (Paragraph 65).  
In regards to claim 12, Yokochi teaches a computer implemented method for traffic sign learning comprising receiving by a processor data indicating a candidate traffic sign for a target road link (Paragraph 5), and a storage section similar to the at least one memory (Paragraphs 5, 17). Yokochi teaches determining a road link based on a location of a candidate traffic sign (Paragraphs 32, 33, 36).   Yokochi elaborates with determining either an upstream road attribute value (such as a speed limit) indicated by an upstream traffic sign occurring in an upstream portion of the target road link (Paragraphs 29, 32), or an upstream mapped road attribute value of the upstream road link (Paragraph 17).  Yokochi 
Yokochi modified fails to teach clustering traffic sign observations collected from sensors of a plurality of vehicles to determine the candidate traffic sign, wherein the clustering is based on clustering parameters selected from a minimum number of traffic sign observations within a distance threshold to form at least one cluster.  
Kundu on the other hand teaches traffic signs might be detected on both sides of the road. When both left and right road edges can be detected within a threshold level of confidence, the road plane can be predicted based on the detected road edges. As another example, if only one road edge can be detected within a threshold level of confidence, the one or more processor may use road information to determine the road plane and/or free space. For example, based on the GPS information and the map information, the one or more processors may access a road information data structure that may indicate, for the type of road, one or more of a typical width of the road in the current jurisdiction in which the vehicle is located, a likely width of a shoulder, if any, a likely lane width, a likely distance from the road edge to a centerline of the road, and so forth. As with the sign information data structure discussed above, in some examples, the road data structure may be enhanced or otherwise augmented with empirical data collected by a plurality of vehicles and aggregated to determine the road information for particular geographic jurisdictions, particular geographic locations within a jurisdiction, particular individual roads, and so forth, depending on the desired level of granularity of the road data structure (Paragraph 81), this is indicative of clustering traffic sign observations collected from sensors of a plurality of vehicles and based on the threshold of confidence, determine the candidate traffic sign, wherein the clustering is based on clustering parameters selected from a minimum number of traffic sign observations within a distance threshold to form at least one cluster (i.e. location based and aggregated traffic sign information from the cluster of signs based on the collection of vehicular data from the plurality of vehicle observations within the geographic area, to conclude with confidence the type of sign present at the location).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kundu’s teaching with Yokochi modified’s teaching to ensure consistency and accuracy pertaining to the detected road signs and their designated traffic regulations respectively.
In regards to claim 13, Yokochi modified teaches to assign the candidate traffic sign, the candidate road attribute value or a combination thereof to the target road link based on determining that the difference is less than a threshold difference (Paragraph 49), i.e. if the operating vehicle turns from one road link with a speed limit of 40km/hr onto a connecting road link to which its traffic sign is 30km/hr being the calculated threshold value is lower than the previous candidate road attribute value , thereafter the traffic sign may then be assigned the 30km/hr value as a result.

In regards to claim 15, Yokochi modified teaches the upstream road link, the upstream traffic sign, or a combination thereof has an upstream heading that aligns with the heading of the target road link, the candidate traffic sign or a combination thereof to within at least one heading range (Paragraphs 47, 48).
In regards to claim 16, Yokochi teaches a computer implemented method for traffic sign learning comprising receiving by a processor data indicating a candidate traffic sign for a target road link (Paragraph 5).  Yokochi elaborates with determining either an upstream road attribute value (such as a speed limit) indicated by an upstream traffic sign occurring in an upstream portion of the target road link (Paragraphs 29, 32), or an upstream mapped road attribute value of the upstream road link (Paragraph 17).  Yokochi further teaches a step of calculating a difference between a candidate road attribute value (depicted speed limit) indicated by the candidate traffic sign and either the upstream road attribute value (actual speed limit) or the upstream mapped road value (Paragraphs 17, 18), in other words, Yokochi determines a difference between a traffic signs depicted speed limit or insignia and a previously stored mapped road value for the upstream road being traveled by the vehicle.  From this calculation, the method advances to the next step, which is to assign the candidate traffic sign, the candidate road attribute value or a combination thereof to the target road link based on determining that the difference is less than a threshold difference (Paragraph 49), i.e. if the operating vehicle turns from one road link with a speed limit of 40km/hr onto a connecting road link to which its traffic sign is 30km/hr being the calculated threshold value is lower than the previous candidate road attribute value , thereafter the traffic sign may then be assigned the 30km/hr value as a result.
Yokochi fails to teach clustering traffic sign observations collected from sensors of a plurality of vehicles to determine the candidate traffic sign, wherein the clustering is based on clustering parameters selected from a minimum number of traffic sign observations within a distance threshold to form at least one cluster.  
Kundu on the other hand teaches traffic signs might be detected on both sides of the road. When both left and right road edges can be detected within a threshold level of confidence, the road plane can be predicted based on the detected road edges. As another example, if only one road edge can be detected within a threshold level of confidence, the one or more processor may use road information to determine the road plane and/or free space. For example, based on the GPS information and the map information, the one or more processors may access a road information data structure that may indicate, for the type of road, one or more of a typical width of the road in the current jurisdiction in which the vehicle is located, a likely width of a shoulder, if any, a likely lane width, a likely distance from the road edge to a centerline of the road, and so forth. As with the sign information data structure discussed above, in some examples, the road data structure may be enhanced or otherwise augmented with empirical data collected by a plurality of vehicles and aggregated to determine the road information for particular geographic jurisdictions, particular geographic locations within a jurisdiction, particular individual roads, and so forth, depending on the desired level of granularity of the road data structure (Paragraph 81), this is indicative of clustering traffic sign observations collected from sensors of a plurality of vehicles and based on the threshold of confidence, determine the candidate traffic sign, wherein the clustering is based on clustering parameters selected from a minimum number of traffic sign observations within a distance threshold to form at least one cluster (i.e. location based and aggregated traffic sign information from the cluster of signs based on the collection of vehicular data from the plurality of vehicle observations within the geographic area, to conclude with confidence the type of sign present at the location).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kundu’s teaching with Yokochi’s teaching to ensure consistency and accuracy pertaining to the detected road signs and their designated traffic regulations respectively.
In regards to claim 17, Yokochi modified teaches the storing of the candidate speed limit comprising storing the candidate speed limit value as a learned speed limit attribute of the target road link record (Paragraphs 33).

In regards to claim 19, Yokochi modified teaches the upstream road link record corresponding to an upstream road link located upstream with respect to a direction of travel from a target road link corresponding to the target link record and the upstream road link and the target road link have connectivity via a common node (Paragraph 32).
In regards to claim 20, Yokochi modified teaches determining the direction of travel based on a sequence of a plurality of shape point nodes comprising the target road link, the upstream road link (Paragraphs 33, 45).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (US 20160275793 A1) in view of Kundu (US 20190272435 A1) as applied above in claim 1, in further view of Breed (US 20070005609 A1).
In regards to claim 5, Yokochi modified fails to teach excluding the candidate traffic sign based on determining that the candidate traffic sign is a conditional traffic sign.  Breed on the other hands teaches the recognition of all traffic signs including temporary traffic signs that may not necessarily pertain to regulatory traffic rules (Paragraphs 81, 487).  Using this determining ability one of ordinary skill in the art may then be able to differentiate for example the difference between a speed limit traffic sign and a temporary road sign and further able to use this distinguishing method to be able to exclude the temporary sign from updates within a server or database accordingly.   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Breed’s teaching with Yokochi’ teaching in order to avoid false recognition of road signs not pertaining to driving regulation.


Response to Arguments
Examiner acknowledges applicant’s amendments and has addressed them above under new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685